
	
		II
		111th CONGRESS
		2d Session
		S. 3121
		IN THE SENATE OF THE UNITED STATES
		
			March 16, 2010
			Mr. Burr (for himself
			 and Mrs. Hagan) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend title 10, United States Code, to authorize the
		  Secretary of the Army to lease portions of the Airborne and Special Operations
		  Museum facility to the Airborne and Special Operations Museum Foundation to
		  support operation of the Museum.
	
	
		1.Lease of Airborne and Special
			 Operations Museum facility
			(a)In
			 generalChapter 449 of title
			 10, United States Code, is amended by inserting after section 4772 the
			 following new section:
				
					4773.Lease of
				Airborne and Special Operations Museum facility
						(a)Authorization of
				leaseUnder such terms and
				conditions as the Secretary of the Army considers appropriate, the Secretary
				may lease portions of the facility of the Airborne and Special Operations
				Museum to the Airborne and Special Operations Museum Foundation to be used by
				the Foundation, consistent with the purpose of the Museum, for—
							(1)generating revenue
				for activities of the Museum through rental use by the public, commercial and
				nonprofit entities, State and local governments, and other Federal agencies;
				and
							(2)such
				administrative purposes as may be necessary for the support of the
				Museum.
							(b)Limitation on
				annual consideration for leaseThe annual amount of consideration paid to
				the Secretary of the Army by the Airborne and Special Operations Museum
				Foundation for a lease under subsection (a) may not exceed an amount equal to
				the actual cost, as determined by the Secretary, of the annual operations and
				maintenance of the Airborne and Special Operations Museum.
						(c)Use of proceeds
				of leaseNotwithstanding any
				other provision of law, the Secretary of the Army shall use amounts paid under
				subsection (b) to cover the costs of operation of the Airborne and Special
				Operations
				Museum.
						.
			(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by inserting after the item relating to section 4772 the following
			 new item:
				
					
						4773. Lease of Airborne and Special
				Operations Museum
				facility.
					
					.
			
